Citation Nr: 1042575	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for status post left 
medial meniscectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance 


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1958 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska, 
declining to reopen the Veteran's claim for lack of new and 
material evidence.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Lincoln, Nebraska in June 2010.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The RO's May 1992 rating decision denying the Veteran's claim 
of service connection for a left knee disability was not appealed 
in a timely fashion and is, therefore, final.  

2.  Evidence received since the May 1992 final decision relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's preexisting left knee disability was not 
permanently aggravated as a result of active service.  

4.  The Veteran did not incur a separate disability of the left 
knee during active military service.  




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The May 1992 RO decision denying service connection for a 
left knee disability is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's 
claim of entitlement to service connection for a left knee 
disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for establishing entitlement to service 
connection for a left knee disability, to include the aggravation 
of a preexisting disability, have not been met.  38 U.S.C.A. 
§§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

A letter sent to the Veteran in June 2008 addressed all notice 
elements listed under 3.159(b)(1) and was sent prior to the 
initial RO decision in this matter.  The letter informed him of 
what evidence was required to substantiate the claim, why his 
claims were previously denied by the RO, and what his and VA's 
respective duties for obtaining evidence were.  This letter also 
provided the Veteran with the Dingess requirements (specifically, 
how disability ratings and effective dates are assigned).  
Dingess/Hartman, 19 Vet. App. at 484.  Under these circumstances, 
the Board finds that the notification requirements have been 
satisfied as to both timing and content.  Adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board that complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not been afforded a VA 
examination since filing his claim to reopen.  However, the Board 
finds that a VA examination is not necessary in this case.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate 
the claim of entitlement to a left knee disability because there 
is no evidence to satisfy the second McLendon criteria discussed 
above.  Specifically, there is no credible evidence of an in-
service injury to the left knee, or, evidence of aggravation of 
the Veteran's preexisting left knee disability during active 
duty.  Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim cannot 
be met upon additional examination.  The Veteran was not 
prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, VA has obtained the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private medical 
records have also been obtained and incorporated into the 
evidence of record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

The Veteran was denied service connection for a left knee 
disability in a May 1992 rating decision.  The Veteran did not 
appeal this decision and it became final.  The Veteran sought to 
reopen his claim of entitlement to service connection in April 
2008.  The RO concluded that the Veteran failed to submit new and 
material evidence, and declined to reopen his claim in September 
2008.  Irrespective of these actions, the Board must decide 
whether the Veteran has submitted new and material evidence to 
reopen these claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

Analysis

The Veteran's claim of entitlement to service connection for a 
left knee disability was previously denied because there was no 
evidence to suggest that this preexisting disability was 
permanently aggravated as a result of active duty.  Therefore, 
for the evidence to be material in this case, it must address 
this unestablished fact.  

With that having been said, the Board finds that evidence 
submitted by the Veteran since the May 1992 rating decision 
addresses this unestablished fact.  In June 2010, VA received a 
private medical opinion from a private physician with the 
initials M.J.H.  The Veteran submitted a waiver of review of this 
evidence by the agency of original jurisdiction.  According to 
Dr. H, the Veteran reported suffering an injury to his knee and 
probably to his hip while in the military.  Therefore, Dr. H 
opined that the Veteran's arthritis of the knee was directly 
related to injuries sustained during active service.  

The above evidence directly relates to an unestablished fact 
necessary to substantiate the Veteran's claim.  Dr. H has 
specifically related the Veteran's current knee disability to 
military service.  For the purpose of establishing whether new 
and material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Therefore, since new and 
material evidence has been submitted, the Veteran's claim is 
reopened.  

Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or 
disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

If a preexisting disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for aggravation of 
that disability.  In that case, § 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the 
preexisting condition causally related to military service.  
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Independent medical evidence is needed to support a finding that 
the preexisting disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  In cases involving aggravation by 
active service, the rating will reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into the active service.  38 C.F.R. § 4.22.  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for a left knee disability.  Specifically, the Veteran has argued 
two theories of entitlement.  First, that his preexisting knee 
disability was permanently aggravated as a result of active 
military service.  Second, that he incurred a separate and 
distinct left knee injury during active military service.  
However, as outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran is not entitled to service 
connection under either of these theories.  As such, service 
connection is not warranted.  

The Board will first address the Veteran's claim that he suffered 
a separate knee injury during his active military service.  The 
Veteran testified during his June 2010 hearing that while on 
active duty, he hit his left knee on the wall of a swimming pool.  
He then testified that he was taken by stretcher to a hospital 
where X-rays were performed, revealing a cracked patella.  The 
Veteran also indicated that he had to have surgery several months 
after active duty to remove the broken parts.  

The Veteran's service treatment records do not suggest that the 
Veteran suffered something as significant as a cracked patella as 
a result of a swimming accident.  According to a February 1958 
in-service treatment record, the Veteran underwent surgery for 
torn cartilage of the left knee approximately 3 years earlier.  
During the prior two weeks, the Veteran began to complain of pain 
while marching.  The physician indicated that the Veteran should 
be discharged by the US Navy Bureau of Medicine for a pre-service 
disability.  X-rays taken at this time revealed a prior 
meniscectomy.  

In March 1958, the Veteran was seen for further evaluation after 
his orthopedic consultation recommended separation.  It was 
concluded that the Veteran suffered from weak knee syndrome that 
existed prior to enlistment.  The Veteran reported having an 
operation of the left knee some three years earlier, and since 
then, his knee was becoming periodically painful and swollen. The 
Board of Medical Survey concluded that the Veteran did not meet 
the minimum standard for enlistment or induction and that he was 
unfit for further Naval Service by reason of physical disability.  
The Board of Medical Survey further concluded that the physical 
disability was neither incurred in, nor aggravated by, a period 
of active duty service.  On March 7, 1958, the Veteran was 
separated from the Naval Service.  None of these records suggest 
that the Veteran ever suffered an in-service injury to the knee, 
or, that he had a fractured patella upon X-ray in February 1958.  

The Veteran filed a claim for service connection for a left knee 
disability in March 1992.  The Veteran reported injuring his knee 
and having surgery prior to enlistment.  He then argued that 
while on active duty, he further damaged his preexisting knee 
disability while marching.  He reported that he was placed in a 
device that caused his knee to flex repeatedly and was told by a 
medical professional after discharge that this treatment had 
further damaged his knee.  The Veteran never referenced an in-
service knee injury or a fractured patella during active duty. 

Upon filing his original claim, the Veteran was afforded a VA 
examination of the left knee in April 1992.  The Veteran reported 
having a surgical repair of a torn meniscus at the age of 16.  He 
further indicated that after his enlistment into the Navy, he 
experienced severe left knee pain after 4 days of marching in the 
sand.  He stated that he was hospitalized and treated with a 
"knee action splint" for several days with crutches.  He also 
reported being given Cortisone injections to help with the pain.  
Subsequently, the Veteran described being discharged in March 
1958.  Again, the Veteran made no reference to an in-service knee 
injury during this examination.  However, the Veteran did 
describe being in a truck accident in June 1978 in which he 
sustained an injury to the left knee.  X-rays revealed 
hypertrophic scarring on both the lateral and medial aspect of 
the left knee.  There was no finding of a previously fractured or 
chipped patella.  

Subsequent treatment records also fail to demonstrate that the 
Veteran suffers from any residuals of a cracked or chipped 
patella.  A May 2008 magnetic resonance image (MRI) revealed 
multiple cystic benign appearing bone lesions and severe 
degenerative changes of the left knee.  There was no indication 
of prior damage to the patella and the retropatellar region was 
noted to be unremarkable.  

The Veteran was treated by VA for left knee complaints in March 
2009.  The Veteran reported having chronic pain in his left knee 
since the 1950s.  He reported that he broke his patella while in 
the Navy and that he eventually received a medical discharge.  X-
rays were taken in April 2009, revealing quite advanced lateral 
joint space collapse with severe degenerative joint disease and 
osteophyte formation.  There were no findings, aside from the 
Veteran's reported history, of a prior injury to the patella.  

The preponderance of the above evidence demonstrates that the 
Veteran did not incur a separate injury of the left knee during 
active military service.  The Veteran's service treatment records 
are silent regarding an injury of the left knee.  Furthermore, 
the Board of Medical Survey concluded that the Veteran did not 
suffer from a left knee injury that was incurred in service at 
the time of his discharge in March 1958.  Finally, the record 
contains no mention of an in-service knee injury until April 
2008, despite the Veteran being afforded a VA examination of the 
left knee in 1992.  Therefore, there is no credible evidence of 
an in-service left knee injury.  

The Board recognizes that the Veteran has testified that he 
fractured his left patella when he struck it on the side of the 
pool during active military service.  While the Veteran is 
competent to offer testimony such as this, the Board does not 
find it to be credible.  The Veteran's service treatment records 
reveal significant follow-up for the Veteran's left knee pain, 
but there is no mention of a patellar injury during active duty.  
Also, when the Veteran filed his original claim in March 1992, he 
made no reference to an in-service injury suffered in a pool.  
Rather, the Veteran argued that his knee was injured as a result 
of a device placed on his knee for therapy that caused it to flex 
again and again.  The Veteran again failed to mention this injury 
during a VA examination performed in April 1992.  Finally, there 
is no medical evidence of record confirming that the Veteran has 
ever injured his left patella.  Based on the lack of medical 
evidence both in-service and after service, and based on the 
Veteran's omission of this reported injury during his first claim 
of 1992, the Board does not find the Veteran's testimony to be 
credible.  

In reaching the above decision, the Board also considered a July 
2008 private medical opinion from a physician with the initials 
M.J.H.  According to Dr. H, the Veteran suffered a torn medial 
meniscus in 1955 and now he suffered from a tear of the lateral 
meniscus.  Therefore, Dr. M was "sure" that the Veteran had 
suffered some injury since 1955 to cause his present situation.  
This opinion is of no probative value, however, in that Dr. M 
simply stated that the Veteran had suffered an injury at some 
point in the 53 years preceding this opinion.  This does not 
demonstrate that the Veteran injured his knee during military 
service.  

The record contains an additional opinion from Dr. H dated June 
2010.  According to Dr. H, the Veteran described an injury to his 
hip and knee during active military service.  As such, Dr. H 
opined that the Veteran's current knee problems were directly 
related to the injuries he sustained during active military 
service.  This opinion is not credible, however.  Dr. H appears 
to have relied entirely on the Veteran's reported in-service 
injury.  As already discussed in detail, the Veteran's recent 
complaints of an in-service knee injury are not credible.  There 
is simply no credible evidence of record to support this 
contention.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board has also considered the Veteran's contention that his 
preexisting left knee disability was aggravated as a result of 
active military service.  As noted above, the Veteran was noted 
to have a preexisting left knee disability at his time of 
enlistment into active duty.  Records from April 1955 demonstrate 
that the Veteran underwent surgery to repair a torn medial 
meniscus of the left knee caused by a basketball injury.  The 
Veteran's January 1958 enlistment examination notes that the 
Veteran had surgical repair of torn cartilage of the left knee 
three years earlier.  The following month, the Veteran was seen 
with complaints of left knee pain upon marching.  In March 1957, 
the Board of Medical Survey concluded that the physical 
disability was neither incurred in, nor aggravated by, a period 
of active duty service.  On March 7, 1958, the Veteran was 
separated from the Naval Service.  

The next evidence of knee pain of record is the Veteran's claim 
of entitlement to service connection in March 1992.  Upon filing 
his claim, the Veteran was afforded a VA examination of the left 
knee.  The Veteran reported that he was able to work as a truck 
driver for the past 30 years.  He described some intermittent 
pain, especially with walking, and he reported that he was told 
his weight contributed to his knee pain.  Examination revealed 
slight crepitance upon motion of the left knee with no swelling.  
There was also no deformity noted in the left knee and there was 
good stability.  Range of motion was from 135 degrees flexion to 
0 degrees extension.  X-rays revealed a history of torn medial 
meniscus with osteoarthritic changes.  

The above evidence fails to suggest that the Veteran's left knee 
was worsened by his active military service.  The evidence 
demonstrates that the Veteran was discharged shortly after 
complaining of left knee pain during active service.  
Subsequently, there is no medical evidence regarding the knee for 
more than 30 years.  Examination in April 1992 revealed a nearly 
full range of motion of the left knee, good stability and 
osteoarthritic changes.  The Veteran also reported a 30 year work 
history during this examination.  This evidence fails to 
demonstrate that the Veteran's preexisting left knee disability 
increased in severity as a result of military service.  38 
U.S.C.A. § 1153 requires some increase in the severity of the 
preexisting condition causally related to military service.  
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In the 
present case, there is simply no evidence of increased severity 
related to service.  

The Board has considered a number of lay statements submitted in 
support of the Veteran's claim as well.  According to two 
statements from acquaintances of the Veteran received by VA in 
April 1992, the Veteran never had knee problems prior to military 
service.  The Board does not find either of these statements to 
be credible, however, as they are directly contradicted by the 
medical evidence.  The Veteran tore his meniscus three years 
prior to active duty and underwent a surgical repair.  This fact 
is not in dispute.  Therefore, these statements are not credible 
and will not be considered by the Board.  

The Board also received a statement from the Veteran's sister in 
June 2010.  According to her, the Veteran came home from the 
military with a knee injury, requiring "microstatic" surgery in 
April 1958 or May 1958.  While the Board has considered this 
statement, it fails to demonstrate that the Veteran's left knee 
was aggravated by his active military service.  Furthermore, VA 
has received no evidence in support of a post-service knee 
surgery as referenced in this letter.  During his April 1992 VA 
examination, the Veteran reported that he was given Cortisone 
injections and told to wrap his knee during work activities after 
military service.  There was no reference to a surgical procedure 
between 1958 and this examination.  Therefore, this statement is 
not probative to the Veteran's claim.  

As a final matter, the Board has considered the testimony 
provided during the Veteran's June 2010 hearing.  According to a 
friend of the Veteran, there had been problems obtaining medical 
evidence for the Veteran in the past because VA had recorded the 
wrong Social Security number for the Veteran.  A review of the 
claims file confirms that an incorrect Social Security number was 
used for the Veteran at the time of his initial claim.  
Therefore, it was argued that this would have created problems 
obtaining evidence for the Veteran at the time of his original 
claim in 1992.  While this contention is quite probable, it does 
not show that the Veteran is entitled to service connection for a 
left knee injury during active duty, or, that he aggravated his 
preexisting left knee injury during active duty.  The Veteran was 
afforded a VA examination in April 1992, yet he failed to 
disclose any history of an additional knee injury - aside from 
his June 1978 automobile accident.  The Veteran was also 
discharged quickly upon discovering the severity of his 
preexisting knee injury, and the Board of Medical Survey 
concluded that the Veteran's preexisting left knee disability was 
not aggravated during active military service.  Therefore, while 
the error in the Veteran's Social Security number is regretful, 
there is no indication that it negatively affected the Veteran's 
claim.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a left knee disability, to include the aggravation 
of a preexisting left knee disability, must be denied.


ORDER

New and material evidence having been submitted, the Veteran's 
claim of entitlement to service connection for status post left 
medial meniscectomy is reopened.  

Entitlement to service connection for status post left medial 
meniscectomy is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


